DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti, #30,754, on 3/18/21.

The application has been amended as follows:

IN THE CLAIMS:
Cancel claims 22, 48 and 49.

Rejoin claims 2 and 32.

Claims 1, 38 and 50 are amended as follows:


1.  (Currently Amended)  A pipe assembly comprising:
a composite pipe comprising a composite material formed of at least a matrix material and a plurality of reinforcing elements embedded within the matrix material; and
a metallic pipe stub having an end region, secured to an end region of the composite pipe for supporting a connector to permit the pipe assembly to be secured to separate infrastructure,
the pipe assembly comprising a connection assembly to secure the metallic pipe stub to the composite pipe,
the composite pipe defining a load profile to engage the connection assembly to permit a connection force to be applied therebetween,
the connection assembly defining a complementary load profile to interengage with the composite pipe load profile, [[and]]
the composite pipe load profile defining a wedge-shape formed from the same composite material as the composite pipe, wherein the composite pipe defines an extended region of increased wall thickness in the end region thereof and wherein the wedge-shaped load profile is integrally formed with the composite pipe,
the pipe assembly further comprising a bore sealing assembly for providing sealing within a bore of the pipe assembly at the interface between the composite pipe and the metallic pipe stub, and
the bore sealing assembly comprises a sealing sleeve structure which extends between one of the composite pipe and the metallic pipe stub and an engagement member which is interposed between the composite pipe and the metallic pipe stub.

wherein the engagement member is interposed between the end regions of the composite pipe and the metallic pipe stub.

50. (Currently Amended) A pipe assembly, comprising:
a composite pipe comprising a composite material formed of at least a matrix material and a plurality of reinforcing fibers embedded within the matrix material;
a connector member secured to an end region of the composite pipe and defining a connection structure to permit connection of an object to the pipe assembly; and
a load arrangement for retaining a compressive load between the composite pipe and the connector member,
the pipe assembly comprising a connection assembly,
the composite pipe defining a load profile to engage the connection assembly to permit a connection force to be applied therebetween,
the connection assembly defining a complementary load profile to interengage with the composite pipe load profile,
the composite pipe load profile defining a wedge-shape formed from the same composite material as the composite pipe, wherein the composite pipe defines an extended region of increased wall thickness in the end region thereof and wherein the wedge-shaped load profile is integrally formed with the composite pipe,
the pipe assembly further comprising a bore sealing assembly for providing sealing within a bore of the pipe assembly at the interface between the composite pipe and the connector memberand
 connector member  connector member

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679